DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 4, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith. 
Response to Amendment and Rebuttal Arguments
3.	The amendments to the claims filed on February 4, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 USC 112 4th paragraph and 35 USC 102 rejections which are withdrawn.
4.	The amendments and rebuttal arguments are not sufficient to overcome the Improper Markush rejection.  Below are responses to Applicant’s remarks.
	The claims were previously rejected as containing an improper Markush grouping.  The claims are drawn to the Markush-type formula of 
    PNG
    media_image1.png
    270
    233
    media_image1.png
    Greyscale
 which core is defined by the variables X1-X6, X9, Y1, Y2, Z1 and Z2.  These variables results in a variety of different core structures.
Claims 6, 7, 10, 12, 15, 27, 36, 54, 56, 58, 81, 68, 70, 74, 78, 81-83 and 90 are drawn to an improper Markush group because the formulas, as shown above, contains alternatively useable species that do not share a single structural similarity. The only structural feature shared by all species of the formula, as shown above, are two amide groups, which is not an art-recognized physical or chemical class.
Without a meaningful and common structural core that is shared by the species in the formula above, there can be no "single structural similarity.”  In other words, a single structural similarity is lacking due to the fact that variables X1-X6, X9, Y1, Y2, Z1 and Z2, for example, prevents the core structure from being an art-recognized physical or chemical class.
There is no substantial core structure that is shared by all species within the formula above.  In fact, the formula, as shown above, is drawn to multiple core structures, and claims a variety of species that are structurally distinct due to their unique core structures.
Applicants have requested reconsideration of the Improper Markush rejection based on the novelty of the claimed genus.  The argument has been considered, however, it is maintained that the Improper Markush rejection applies.  The genus remains rejected under prior art.
5.	Notwithstanding non-allowability of the Markush claims, the search and examination was extended.  Applicants have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush claims.  Therefore, the claims were rejected and nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome. The claims were further searched and examined to the extent of the species denoted below, Section 7.
6.	The objections to claims 88 and 90 are maintained because the independent claim remains rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 6, 7, 10, 12, 15, 36, 54, 56, 68, 70, 74, 76, 81, 83 and 96 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leit de Moradei et al.  The reference has a date of December 21, 2018 which antedates the instant claims having a filing date of July 31, 2020 and priority claims to applications 62/982,935 and 62,944,643 and 62,882,081 dated February 28, 2020 and December 6, 2019 and August 2, 2019.
	The reference teaches various compounds that are within the scope of the instant claims.  See for example, 
    PNG
    media_image2.png
    368
    348
    media_image2.png
    Greyscale
 (RN 2446308-82-1 in abstract Leit de Moradei et al. caplus an 2020:1235220, compound I-11 disclosed in page 75 of US 62,784,136 dated December 21, 2018), which corresponds to the instant claims in the following manner:  Z1=Z2=O; Y1=Y2=W1=W2=C; X1=X2=X3=X4=N; X5=X6=X9=C; R3=R5=CONH2; RA2=RA1=optionally substituted alkyl; RC1=R16=R18=R19=alkyl.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SUN JAE YOO/Primary Examiner, Art Unit 1626